Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a reply to Applicant’s Response to Election/Restriction filed February 23, 2022.
Claims 1-22 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-17) in the reply filed on February 23, 2022 is acknowledged.
Accordingly, claims 1-9 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 23, 2022.
Claims 10-17 have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) (12 pages) filed November 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 
Applicant’s IDS (8 pages) filed November 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS (5 pages) filed November 3, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed on April 13, 2020 are acknowledged and have been accepted by the Examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 10, 11, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10, 11, 13 and 15-17, recitation of the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(d). 
Claim 16 is further rejected because the claim recites, “optionally into a safe harbor site in the genome of the MSCs, such as the AAVS1 site in the genome of the MSCs”.  This limitation generates ambiguity or confusion as regards the scope of such claim since “optionally” is followed by “such as”.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-12, 14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such This is a written description rejection.
The claims are drawn to a cardiovascular graft comprising mesenchymal stem cells (MSCs), such as human MSCs, modified to reduce or eliminate expression or activity of telomerase reverse transcriptase (TERT) or cells differentiated from the modified MSCs modified to reduce or eliminate expression or activity of TERT. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In Regents of the University of California v. Eli Lilly & Co. the court stated:
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a “sufficient number” of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Adequate written description support under 35 USC §112, first paragraph, for the entire genus of MSCs modified in such way to reduce or eliminate expression or activity of TERT as claimed does not exist in the instant application. That is, adequate written description support does not exist for the genus of compounds and compositions required to practice the full scope of the invention claimed. The specification discloses neither a representative number of species compounds nor any structure/function correlation that would enable one of skill to immediately envision the genus of MSCs modified in such a 
The instant Specification provides guidance and working examples of MSCc modified with lentiviral mediated shRNA constructs which reduces or eliminates gene expression of TERT in MSCs.  See Specification, throughout, and Figure 15B, for example.
In contrast, the claims are broadly drawn to MSCs modified in such a way to reduce or eliminate expression or activity of TERT.  Such a genus would include MSCs modified with compounds of virtually any class, inorganic and organic compounds, small molecule drugs, lipids, carbohydrates, aptamers, antagonists, decoys, peptides and polypeptides, antibodies, modified and unmodified, single and double stranded RNA and DNA nucleic acids of any length, composition, or conformation, CRISPR/Cas9 gene editing systems, viral vectors and plasmids, for example.  The instant Specification exemplifies only MSCc modified with shRNA which carry out the functionality as claimed. 
Since the genus claimed as described above is large and variable, the disclosure of only MSCc modified with shRNA and carry out the functionality as claimed is not considered to provide a representative sample of structures that would allow one of skill to envision the full genus of any such modified MSCs.  
Before the effective filing date of the claimed invention, the art taught MSCc modified with shRNA which reduces or eliminates gene expression of TERT.  See Cuevas et al. (ABSTRACT 15843, Circulation, 2020, Vol. 142, Issue Suppl_3).  However, only species of MSCc modified with shRNA do not satisfy the genus of inhibitors selected from inorganic and organic compounds, small molecule drugs, lipids, carbohydrates, In re Gostelli 872, F.2d at 1012, 10 USPQ2d at 1618, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. 
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of MSCs modified in any way to reduce or eliminate expression or activity of TERT embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is applicable.  
Limiting the claims to MSCc modified with shRNA which reduces or eliminates gene expression of TERT would obviate this written description rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 are rejected under 35 U.S.C. 103 as being obvious over U.S. 2014/0329323 A1 to Aarhus University et al. (hereinafter, “Aarhus”) (submitted and made of record on the IDS filed November 3, 2020), in view of the Abstract entitled, ''The role of telomerase and senescence in aortic valve calcification" to Hortells et al. (hereinafter, “Hortells”), presented May 2017 (submitted and made of record on the IDS filed November 3, 2020).
The claims are drawn to a cardiovascular graft comprising mesenchymal stem cells (MSCs), such as human MSCs, modified to reduce or eliminate expression or activity of telomerase reverse transcriptase (TERT) or cells differentiated from the modified MSCs modified to reduce or eliminate expression or activity of TERT. 
Regarding claim 10, Aarhus teaches a cardiovascular graft comprising mesenchymal stem cells (MSCs) (para (0070], 'Yet another aspect of the present invention relates to the use of the engineered scaffold for soft tissue repair or regeneration.'; Note, cardiovascular graft such as bioprosthetic heart valve is a type of soft tissue regeneration; para (0142], 'A rapid prototyping apparatus, Bioscaffolder (SysEng, Hunxe, Germany) was used to print PCL scaffolds.'), such as human MSCs 6 hMSCTERT/ scaffold .. .'; para (0178], 'bone marrow stromal cells (MSCs)'; Note, bone marrow stromal cells is mesenchymal stem cells originated in bone marrow), modified to reduce or eliminate expression or activity of a gene (para [0230], 'To quantify knockdown, scaffolds were coated with particles containing EGFP siRNA and seeded with EGFP expressing hMSCs ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... In conclusion, the siRNA is taken up by cells and induces gene silencing.'). 
Aarhus does not explicitly teach wherein the human MSCs are modified to reduce or eliminate expression or activity of TERT or cells differentiated from the modified MSCs modified to reduce or eliminate expression or activity of TERT.
Hortells teaches that TERT is increased in human calcified aortic valves and reducing activity of TERT may be protective against calcific aortic valve disease (Introduction, 'Calcific aortic valve disease (CAVD) is present in -2% of individuals over 60 years of age ... It is well established that macrophages drive the inflammatory process in atherosclerosis, and telomerase (TERT) was found to be active in macrophages localized on human atherosclerotic plaques, suggesting that attenuating TERT activity may be protective. The objective of this study is to evaluate the different roles of TERT in CAVD.'; Conclusion, 'TERT is increased in human calcified aortic valves as well as in VICs isolated from the same valves under osteogenic conditions, also PCNA and p53 are both increased in the calcified valves.'; Methods, 'Valve interstitial cells (VICs)').
Regarding claim 11, Aarhus and Hortells teach the cardiovascular graft of claim 10. Aarhus further teaches wherein the cardiovascular graft configured as a heart valve,  [0070], 'Yet another aspect of the present invention relates to the use of the engineered scaffold for soft tissue repair or regeneration.'; Note, cardiovascular graft such as bioprosthetic heart valve is a type of soft tissue regeneration; as evidenced by Mo et al. (Int J Artif Organs, 2006, Aug;29(8):790-799) who discloses a hollow PCL-PLGA composite tubular scaffold for blood vessel tissue engineering. This scaffold comprises a hollow PLGA braided tube coated with PCL: obtained by coating the braided tube with a PCL dioxane/water solution and then freeze-drying after phase separation. The hollow structure of the braided tube makes it especially Vulnerable towards compressive forces under preparation, insertion and use.'; para [0011], 'Thus, it is an object of the present invention to improve the properties of a three-dimensional scaffold for its use in tissue engineering. In particular, an improved mechanical stability of the scaffold would be advantageous.').
Regarding claim 12, Aarhus and Hortells teach the cardiovascular graft of claim 10. Aarhus further teaches the cardiovascular graft of claim 10 comprising a bioerodible cell growth scaffold comprising the modified MSCs (para [0227], 'The inventors present a novel technology, siRES (siRNA enhanced scaffolds), composed of biodegradable nano-structured poly-epsilon-caprolactone (PCL) scaffolds functionalized with a lyophilized polymer/lipid-based nanoparticulate siRNA delivery system.'; para [0237], 'For in vivo evaluation, the combined scaffolds were seeded with hMSCs, cultured 16 hours in maintenance medium and implanted subcutaneously for 2 weeks in mice').
Regarding claim 13, Aarhus and Hortells teach the cardiovascular graft of claim 10. Aarhus further teaches wherein the MSCs can be treated with an interfering RNA, to 
Regarding claim 14, Aarhus and Hortells teach the cardiovascular graft of claim 10. Aarhus further teaches wherein the MSCs can be genetically modified to knock down expression of TERT (para [0230), 'To quantify knockdown, scaffolds were coated with particles containing EGFP siRNA and seeded with EGFP expressing hMSCs ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... In conclusion, the siRNA is taken up by cells and induces gene silencing.').
Regarding claim 15, Aarhus and Hortells teach the cardiovascular graft of claim 10. Aarhus further teaches wherein the MSCs can be modified transiently to knock down expression of TERT (para [0230), 'To quantify knockdown, scaffolds were coated with particles containing EGFP siRNA and seeded with EGFP expressing hMSCs ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... EGFP expression was reduced on EGFP siRNA coated scaffolds ... In conclusion, the siRNA is taken up by cells and induces gene silencing.'). 
Aarhus does not explicitly teach wherein the MSCs are modified to express a transgene for expressing an interfering RNA, such as an shRNA that is processed by Dicer to produce siRNA targeting TERT RNA.  However, transgenic RNAi by expressing a transgene for expressing an interfering RNA, such as shRNA that is processed by Dicer 
Since calcification of bioprosthetic heart valve is a well-known problem in the art, it would have been obvious to one of ordinary kill in the art to have modified hMSCs with TERT siRNA in the Aarhus method to reduce expression of TERT, for preparation of a cardiovascular graft that is not prone to calcification. 
A person of ordinary skill in the art would have been motivated and expected success to modify hMSCs with TERT siRNA in the Aarhus method to reduce expression of TERT using the gene silencing teachings and motivation of Aarhus, followed with Hortells. 
Therefore, claims 10-15 would have been prima facie obvious over the combination of the prior art of before the effective filing date of the claimed invention.


Conclusion
No claims are allowed at this time. 	
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635